Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
August 15, 2017 by and between PEAK RESORTS, INC., a Missouri corporation (the
“Company”) and STEPHEN J. MUELLER (“Executive”).

The parties hereto agree as follows:

1.Employment.

(a)The Company hereby employs Executive to serve as Executive Vice President of
the Company on the terms and conditions set forth herein. In such capacity,
Executive shall have the responsibilities normally associated with such
position, subject to the direction and supervision of the President of the
Company. Executive shall also serve as a member of the Board of Directors of the
Company (the “Board”).

(b)Executive accepts employment hereunder and agrees that, during the term of
Executive’s employment, Executive will observe and comply with the policies and
rules of the Company and devote sufficient time and best efforts to the
performance of Executive’s duties hereunder, which duties shall be performed in
an efficient and competent manner and to the best of Executive’s ability. During
the term of this Agreement, Executive will not, without the prior written
consent of the Board, directly or indirectly engage in any manner in any
business or other endeavor related to or involved in the skiing industry, either
as an owner, employee, officer, director, independent contractor, agent,
partner, advisor, or in any other capacity calling for the rendition of
Executive’s personal services. This restriction shall not preclude Executive
from having passive investments, and devoting reasonable time to the supervision
thereof (so long as such does not create a conflict of interest or interfere
with Executive’s obligations hereunder), in any business or enterprise that is
not in competition with any business or enterprise of the Company or any of its
parents, subsidiaries or affiliates (collectively, the “Companies”). This
Agreement shall not limit Executive’s community or charitable activities so long
as such activities do not impair or interfere with Executive’s performance of
the services contemplated by this Agreement.

2.Term. The effective date of this Agreement shall be October 3, 2017
 (“Employment Commencement Date”) and, unless terminated earlier, shall continue
for a three (3) year period terminating on October 2, 2020.

3.Compensation.

For all services rendered by Executive to or on behalf of the Companies, the
Company shall provide or cause to be provided to Executive, subject to any and
all withholdings and deductions required of the Company or its affiliates by law
with all other income tax consequences being borne by Executive, the following:

(a)Base Salary.  Executive shall receive a base salary of: (i) Two Hundred
Twenty Five Thousand and 00/100 Dollars ($225,000.00) per year for the first
year, (ii) Two Hundred Thousand and 00/100 Dollars ($200,000.00) per year for
the second year, and (iii) One Hundred Seventy Five Thousand and 00/100 Dollars
($175,000.00) per year for the third year  (the “Base Salary”), payable in
accordance with the normal payroll practices of the Company and net



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

--------------------------------------------------------------------------------

 

of applicable withholding and deductions.  Any bonus shall be at the sole
discretion of the Compensation Committee of the Board (the “Compensation
Committee”) and Executive acknowledges the Compensation Committee or the Board
is not obligated to award any bonus to Executive. The Base Salary shall not be
lowered during the term of this Agreement without Executive’s written consent.

(b)Compensation Plans.  Executive may participate in any incentive, equity or
other compensation plans as the Company may implement relative to executive
officers and receive cash, equity or other awards including, but not limited to,
an automobile allowance similar in amount and scope as Executive’s current
automobile allowance as the Compensation Committee and Board deem appropriate,
in their discretion.

(c)Expense Reimbursement.  Executive shall have a travel and entertainment
budget that is reasonable in light of Executive’s position and responsibilities
and shall be reimbursed for all reasonable business-related travel and
entertainment expenses incurred by Executive thereunder upon submission of
appropriate documentation thereof in compliance with applicable Company
policies.

4.Termination.

(a)Termination for Cause.  The Company may terminate Executive’s employment at
any time for “Cause”. For purposes of this Agreement, “Cause” shall mean: (i)
any conduct related to the Company involving gross negligence, gross
mismanagement, or the unauthorized disclosure of confidential information or
trade secrets; (ii) dishonesty or a violation of the Company’s Code of Ethics
and Business Conduct that has resulted in, or reasonably could be expected to
result in, a detrimental impact on the reputation, goodwill or business position
of any of the Companies; (iii) gross obstruction of business operations or
illegal or disreputable conduct by Executive that impairs, or reasonably could
be expected to impair, the reputation, goodwill or business position of any of
the Companies including any acts that violate any policy of the Companies
relating to discrimination or harassment; (iv) the commission of a felony or a
crime involving moral turpitude or the entrance of a plea of guilty or nolo
contedere to a felony or a crime involving moral turpitude; or (v) any action
involving a material breach of the terms of this Agreement including material
inattention to or material neglect of duties and Executive shall not have
remedied such breach within 30 days after receiving written notice from the
President specifying the details thereof. In the event of a termination for
Cause, Company shall pay Executive only Executive’s then-current Base Salary
through the date of such termination. Further, Executive acknowledges that in
the event of such a termination for Cause, Company shall not pay Executive (i)
any bonus payment for the year of termination or subsequent years under any plan
in which Executive is then participating or (ii) any unvested shares or portions
of any equity grant not yet vested (including RSUs, SARs, stock options or any
other form of equity or long-term incentive) made by the Company to Executive
under any equity compensation plan of the Company (“Unvested Equity Grants”).

(b)Termination Without Cause. The Company may terminate Executive’s employment
at any time without Cause by giving Executive at least thirty (30) day’s prior
written notice specifying the effective date of such termination. In the event
of a termination without Cause, Company shall pay to Executive his then-current
Base Salary through the effective date of



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

2

--------------------------------------------------------------------------------

 

such termination. Additionally, provided that Executive and the Company have
executed (and, if applicable, thereafter have not revoked) a written release in
connection with such termination substantially in the form attached hereto as
Annex I (the “Mutual Release”), Company shall also pay Executive: (i) a bonus as
may be determined by the Compensation Committee or Board prorated for the
portion of the Company’s fiscal year through the effective date of such
termination, which prorated bonus shall, if applicable, be based on applying the
level of achievement of the performance targets (with respect to both Executive
and the Companies) to Executive’s target bonus for the year of such termination
(the “Pro-Rated Bonus”)  payable in a lump sum at the same time as bonuses are
paid to the Company’s senior executives generally and (ii) the lesser of (A) the
remaining amount of Base Salary due to Executive hereunder notwithstanding
Executive’s termination or (B) thirty  (30) months of Executive’s Base Salary
due to Executive notwithstanding Executive’s Termination, payable in a lump
sum no later than seventy five (75) days after the effective date of such
termination.  In addition, all Unvested Equity Grants shall automatically become
fully vested upon termination pursuant to this Section 3(b).

(c)Termination By Executive For Good Reason. Executive may terminate his
Employment at any time for “Good Reason” by giving the Company written notice of
such termination.  For purposes of this Agreement, “Good Reason” shall mean: (i)
the Company has breached its obligations hereunder in any material respect; (ii)
the Company has decreased Executive’s then current Base Salary; and/or (iii) the
Company has effected a material diminution in Executive’s reporting
responsibilities, authority, or duties as in effect immediately prior to such
change.  However, Executive may not terminate this Agreement for Good Reason
unless:  (A) Executive has provided written notice to the Company of his intent
to terminate the Agreement under this provision and identify the specific
condition Executive believes to constitute Good Reason; (B) the Company has been
given at least 30 days after receiving such notice to cure such condition; and
(C) the Company fails to reasonably cure the condition.  If Executive terminates
his employment under this Section 3(c) and Executive and Company have executed
(and, if applicable, thereafter have not revoked) the Mutual Release, Company
shall pay Executive:  (i) Executive’s then current Base Salary through the
effective date of such termination, (ii) if entitled to receive a bonus as may
be determined by the Compensation Committee or Board, a Pro-Rated Bonus payable
in a lump sum at the same time as bonuses are paid to the Company’s senior
executives generally, and (iii) the lesser of (a) the remaining amount of Base
Salary due to Executive hereunder notwithstanding Executive’s termination or (B)
thirty  (30) months of Executive’s then current Base Salary payable in a lump
sum no later than seventy five (75) days after the effective date of such
termination.  In addition, all Unvested Equity Grants, if any, shall
automatically become fully vested upon termination pursuant to this Section
3(c).

(d)Termination By Executive Without Good Reason.  Executive may also terminate
his Employment at any time without Good Reason by giving the Company at least
thirty  (30) days’ prior written notice.  In such event, Company shall pay
Executive only Executive’s then-current Base Salary through the date of such
termination.  Further, Executive acknowledges that in the event of such
termination without Good Reason, Company shall not pay Executive any bonus
payment for the year of termination or subsequent years under any incentive
compensation plan in which Executive is then participating.

(e)Termination Due To Disability.  In the event Executive becomes “Totally and
Permanently Disabled” (as reasonably determined by the Board acting in good
faith), the



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

3

--------------------------------------------------------------------------------

 

Company may terminate Executive’s employment upon written notice to
Executive.  In the event of Executive’s termination under this Section 3(e),
 Company shall pay Executive his then-current Base Salary through the effective
date of such termination. In the event Executive and Company have executed (and,
if applicable, thereafter have not revoked) the Mutual Release, Company shall
also pay Executive: (i) if entitled to receive a bonus as may be determined by
the Compensation Committee or Board, a Pro-Rated Bonus payable in a lump sum at
the same time as bonuses are paid to the Company’s senior executives generally,
and (ii) Executive’s then-current Base Salary, net of short term disability
payments remitted to Executive by the Company pursuant to the Company’s
Short-Term Disability Plan, through the earlier of: (y) the scheduled expiration
date of this Agreement (but in no event less than twelve (12) months from the
date of disability) or (z) the date on which Executive’s long-term disability
insurance payments commence.  In addition,  all Unvested Equity Grants, if any,
shall automatically become fully vested upon termination pursuant to this
Section 3(e).

(f)Termination Due To Death.  Executive’s employment shall automatically
terminate upon the death of Executive. In such event, Company shall pay
Executive’s estate, heirs, assigns or legatees, as the case may be, Executive’s
then-current Base Salary through the effective date of such termination. In the
event Executive’s personal representative and Company execute a release
substantially in the form of the Mutual Release, Company shall pay Executive’s
estate, heirs, assigns or legatees, as the case may be, if entitled to receive a
bonus as may be determined by the Compensation Committee or Board, a Pro-Rated
Bonus. In addition, all Unvested Equity Grants, if any, shall automatically
become fully vested upon termination pursuant to this Section 3(f).

(g)Other Benefits.  Upon Executive’s termination pursuant to Section 3(b) or
3(c), and in the event Executive and Company have executed (and, if applicable,
thereafter have not revoked) the Mutual Release, the Company shall pay
Executive, in lump sum, one year’s COBRA premiums for continuation of health and
dental coverage in existence at the time of such termination, as determined as
of Executive’s date of termination. This payment will be remitted to Executive
at the same time Executive is paid pursuant to Sections 3(b)  or 3(c).   Except
as expressly set forth in this Section 3, Executive shall not be entitled to
receive any compensation or other benefits in connection with the termination of
Executive’s employment.

(h)Provisions of Agreement that Survive Termination. No termination of Executive
shall affect any of the rights and obligations of the parties hereto under
Sections 5, 6, 7 and 8, and such rights and obligations shall survive such
termination in accordance with the terms of such sections.  In the event an
enforcement remedy is sought under Sections 5, 6, 7 or 8, the time periods
provided for in those Sections shall be extended by one day for each day
Employee failed to comply with the restriction at issue.

(i)Termination in Connection with a Change in Control.  In the event of a
termination of Executive's employment by the Company without Cause or by
Executive for Good Reason or notice by the Company of non-renewal of this
Agreement, all within one hundred eighty  (180) days of a consummation of a
Change in Control of the Company and provided that Executive and the Company
execute (and, if applicable, thereafter not revoke) the Mutual Release,
Executive shall be entitled to receive (i) Executive's then-current Base Salary
through the effective date of such termination or non-renewal, (ii) if entitled
to receive a bonus as may be determined by the



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

4

--------------------------------------------------------------------------------

 

Compensation Committee or Board of Directors of the Company, a Pro-Rated Bonus,
(iii) a lump sum payment equal to thirty  (30) months of Executive's then
current Base Salary plus an amount equal to the cash bonus paid to Executive in
the prior calendar year, if any, payable no later than seventy five
(75) days after the effective date of such termination or non-renewal occurs,
and (iv) to the extent not already vested, full vesting of all Unvested Equity
Grants, if any.  For purposes of this Agreement, “Change in Control” shall mean
an event or series of events by which:

(A) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent, or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 51% or
more of the equity securities of the Company entitled to vote for members of the
Board or equivalent governing body of the Company on a fully-diluted basis;

(B) a majority of members of the Company’s Board of Directors is replaced during
any twelve (12) month period by members of the Board of Directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors prior to the date of the appointment or election;

(C) any person or two or more persons acting in concert shall have acquired, by
contract or otherwise, control over the equity securities of the Company
entitled to vote for members of the Board or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities; or

(D) the Company sells or transfers (other than by mortgage or pledge) all or
substantially all of its properties and assets to, another “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act).

5.Restrictive Covenants.

(a)Executive covenants that during Executive’s employment with the Company and
for a period of two (2) years following the termination of Executive, for any
reason,  Executive will not, except with the prior written consent of the Board,
directly or indirectly own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit his name to be
used in connection with, any business or enterprise that is engaged in a
“Competing Enterprise,” which is defined as an entity whose operations are
conducted solely within the ski industry in North America.  For the sake of
clarity, real estate companies which are not wholly owned, directly or
indirectly, by an entity in the ski industry are not considered a Competing
Enterprise for the purposes of this Agreement,  and an entity shall not be
deemed to be “in the ski industry” solely by virtue of developing residential or
lodging facilities which may be in or near ski areas or used in whole or part by
skiers.

﻿

The foregoing restrictions shall not be construed to prohibit the ownership by
Executive of less than five percent (5%) of any class of securities of any
corporation which is



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

5

--------------------------------------------------------------------------------

 

engaged in a Competing Enterprise having a class of securities registered
pursuant to the Securities Exchange Act of 1934, provided that such ownership
represents a passive investment and that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business (other than exercising his
rights as a shareholder), or seeks to do any of the foregoing.

﻿

(b)Executive acknowledges the Company’s employees are a valuable resource to the
Company. Accordingly, Executive covenants that during Executive’s employment
with the Company and for the period of two (2) years following the termination
of Executive,  for any reason, Executive will not, directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees who are
employed at the managerial level or executive level of the Company to leave
their employment, or hire or take away such employees, or attempt to solicit,
induce, recruit, encourage, hire or take away such employees of the Company,
either for the benefit of Executive or for any other person or entity.

﻿

(c)Executive recognizes that information about the Company’s customers and
clients is considered Confidential Information, defined below, and may be a
trade secret of the Company.  Accordingly, Executive covenants that during
Executive’s employment with the Company and for the period of two (2) years
following the termination of Executive, for any reason, Executive will not,
directly or indirectly service, call on, solicit, divert or take away, any
Covered Clients or Customers of Company.  For purposes of this Agreement,
“Covered Clients or Customers” means those persons or entities: (a) to whom or
which the Company has provided services, (b) about whom or which Executive
received Confidential Information, or (c) with whom or which Executive had
contact,  either directly or indirectly.

﻿

(d)Executive acknowledges the restrictions, prohibitions and other provisions
hereof, are reasonable, fair and equitable in terms of duration, scope and
geographic area; are necessary to protect the legitimate business interests of
the Company; and are a material inducement to the Company to enter into this
Agreement.

﻿

(e)In the event Executive breaches any provision of this Section 5, in addition
to any other remedies that the Company may have at law or in equity, Executive
shall promptly reimburse the Company for any severance payments received from,
or payable by, the Company. In addition, the Company shall be entitled, in its
sole discretion, to offset all or any portion of the amount of any unpaid
reimbursements against any amount owed by the Company to Executive.

﻿

6.Release of Personal Guarantees.  Upon execution of this Agreement Company
shall endeavor with reasonable efforts to obtain a release of all Executive’s
personal guarantees of obligations of the Company.  To the extent Company is
unable to obtain such releases of personal guarantees, Company shall, upon
demand by Executive, indemnify and reimburse Executive for the amount Executive
pays for any such obligations. 

﻿

7.Document Return; Resignations.

(a)Upon termination of Executive’s employment hereunder for any reason, or upon
the Company’s earlier request, Executive shall promptly surrender to the Company
all letters,



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

6

--------------------------------------------------------------------------------

 

papers, documents, instruments, records, books, products, data and work product
stored on electronic storage media, and any other materials owned by any of the
Companies or used by Executive in the performance of Executive’s duties under
this Agreement.

(b)Upon termination of Executive hereunder for any reason, Executive shall be
deemed to have resigned from all officer, director, management or board
positions to which Executive may have been elected or appointed by reason of
Executive’s employment or involvement with the Company, specifically including
but not limited to the Board, the boards of any of the Companies and any other
boards, districts, homeowner and/or industry associations in which Executive
serves as a result of or in his capacity as Executive Vice
President  (collectively, the “Associations”).  Executive shall promptly execute
and deliver to the Company or its designee any other document including, without
limitation, a letter of resignation, reasonably requested by the Company to
effectuate the purposes of this Section 6(b).  If the Company is unable, after
reasonable effort, to secure Executive’s signature on any document that the
Company deems to be necessary to effectuate the purposes of this Section 6(b),
Executive hereby designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf to execute, verify and submit to any appropriate third party
any such document, which shall thereafter have the same legal force and effect
as if executed by Executive.

8.Confidentiality and Assignment of Intellectual Property.

(a)During Executive’s employment with the Company, and at all times following
the termination of Executive’s employment hereunder for any reason, Executive
shall not use for Executive’s own benefit or for the benefit of any subsequent
employer, or disclose, directly or indirectly, to any person, firm or entity, or
any officer, director, stockholder, partner, associate, employee, agent or
representative thereof, any confidential information or trade secrets of any of
the Companies or the Associations, other than as reasonably necessary to perform
Executive’s duties under this Agreement.  As used herein, the term “Confidential
Information” includes budgets, business plans, strategies, analyses of potential
transactions, costs, personnel data, and other proprietary information of the
Company that is not in the public domain.

(b)For purposes of this Section 8(b), “Company Inventions” means all ideas,
processes, trademarks and service marks, inventions, discoveries, and
improvements to any of the foregoing, that Executive learns of, conceives,
develops or creates alone or with others during Executive’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that directly or indirectly arise from or relate to:  (i) the Company’s
business, products or services; or (ii) work performed for the Company by
Executive or any other Company employee, agent or contractor; or (iii) the use
of the Company’s property or time; or (iv) access to the Company’s Confidential
Information. Executive hereby assigns to the Company Executive’s entire right,
title and interest in all Company Inventions, which shall be the sole and
exclusive property of the Company whether or not subject to patent, copyright,
trademark or trade secret protection.  Executive also acknowledges that all
original works of authorship that are made by Executive (solely or jointly with
others), within the scope of Executive’s employment with the Company, and that
are protectable by copyright, are “works made for hire,” as that term is defined
in the United States Copyright Act (18 U.S.C. §§. 101, et





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

7

--------------------------------------------------------------------------------

 

seq.).  To the extent that any such works, by operation of law, cannot be “works
made for hire,” Executive hereby assigns to Company all right, title, and
interest in and to such works and to any related copyrights. Executive shall
promptly execute, acknowledge and deliver to the Company all additional
instruments or documents deemed at any time by the Company in its sole
discretion to be necessary to carry out the intentions of this paragraph.

9.Non-Disparagement.

Following the termination of Executive’s employment hereunder for any reason,
Executive agrees that Executive shall not make any statements disparaging of any
of the Companies, their respective boards, their businesses, and the officers,
directors, stockholders, or employees of any of the Companies or the
Associations. In response to inquiries from prospective employers, which shall
be referred by Executive only to the Chief Executive Officer of the Company, the
Company shall confirm only dates of employment, job title, and job
responsibilities. Subject to the terms of this Section 8, Executive, as
appropriate, may respond truthfully to inquiries from prospective employers of
Executive, and the Company and Executive may respond truthfully as may be
required by any governmental or judicial body acting in its official capacity.
Nothing in this Agreement shall prohibit Executive from responding to a
subpoena, court order or similar legal process; provided,  however, that prior
to Executive making any disclosures required by a subpoena or other court order
relating to the Company, Executive shall provide the Company with written notice
of the subpoena, court order or similar legal process sufficiently in advance of
such disclosure to afford the Company a reasonable opportunity to challenge the
subpoena, court order or similar legal process.

10.Non-Assignability.

It is understood that this Agreement has been entered into personally by the
parties.  Neither party shall have the right to assign, transfer, encumber or
dispose of any duties, rights or payments due hereunder, which duties, rights
and payments with respect hereto are expressly declared to be non-assignable and
non-transferable, being based upon the personal services of Executive, and any
attempted assignment or transfer shall be null and void and without binding
effect on either party; provided, however, that the Company may assign this
Agreement to any parent, subsidiary, affiliate or successor corporation.

11.Injunctive Relief.

Executive acknowledges the remedy at law for any violation or threatened
violation of Sections 5, 7, 8, 9 and/or 10 of this Agreement may be inadequate
and that, accordingly, the Company would by reason of such breach, or threatened
breach, be entitled to (i) injunctive relief by temporary restraining order,
temporary injunction and/or permanent injunction in a court of appropriate
jurisdiction without the need to post bond or other surety and (ii) any other
legal and equitable relief to which the Company may be entitled, including
without limitation any and all monetary damages which the Company may incur as a
result of said breach or threatened breach.  The above stated remedies shall be
in addition to, and not in limitation of, any other rights or remedies to which
either party is or may be entitled at law, in equity, or under this
Agreement. For purposes of such injunctive relief, Executive irrevocably agrees
that any legal action or proceeding for injunctive or other equitable relief
shall be brought and determined exclusively in state and



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

8

--------------------------------------------------------------------------------

 

federal courts located in St. Louis Missouri.  Executive irrevocably submits
with regard to any such action or proceeding for Executive, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that Executive will not bring any action relating to this Agreement in any court
other than the aforesaid courts.  Each of the parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that party is not personally subject to the jurisdiction of the
above-named courts for any reason, and (b) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

12.Indemnification.

The Company shall indemnify and hold harmless Executive in connection with legal
proceedings seeking to impose liability on Executive in such Executive’s
capacity as a director, officer,  employee, or personal guarantor of any
obligation of the Companies to the fullest extent permitted under the Company’s
Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws, as may be further amended or restated from time to time.  In furtherance
thereof, the Company and Executive each agree to execute and deliver an
Indemnification Agreement by and between the Company and Executive, attached
hereto as Exhibit A and incorporated herein by reference, concurrently with the
execution and delivery of this Agreement.  To the extent any provision set forth
in the Indemnification Agreement is in conflict with any provision set forth in
this Agreement, the provision set forth in the Indemnification Agreement shall
govern.  Further, Executive shall be entitled to coverage under the Directors
and Officers Liability Insurance program to the same extent as other senior
executives of the Companies.  However, in order to receive indemnification under
this provision, (i) Executive must notify the Company immediately, in writing,
of any legal proceedings seeking to impose liability on Executive in such
Executive’s capacity as a director, officer or employee of the Company and (ii)
is not permitted to settle any claims without written consent from the Company
except for payments made pursuant to Executive’s personal guarantee of the
Company’s obligations.  

13.Complete Agreement.

This Agreement constitutes the full understanding and entire agreement of the
parties, and supersedes and is in lieu of any and all other understandings or
agreements between the Company and Executive.  Nothing herein is intended to
limit any rights or duties Executive has under the terms of any applicable
incentive compensation, benefit plan or other similar agreements.

14.Disputes.

Notwithstanding Section 10 reserving the right to seek injunctive relief, the
agreement under this section is made in accordance with R.S.Mo. §435.350 et seq.
and shall be binding upon the parties hereto. This section of this Agreement
will be enforceable for the duration of Executive’s employment with Company, and
thereafter with respect to any such claims arising from or relating to
Executive’s employment or cessation of employment with Company.  THE PARTIES
ACKNOWLEDGE THAT THEY must arbitrate all such employment-



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

9

--------------------------------------------------------------------------------

 

related claims, and THAT THEY may not file a lawsuit in court, other than for
the purposes of seeking injunctive relief under section 9.

All disputes relating to or arising from this Agreement and/or Executive’s
employment with the Company shall be resolved, upon written request by either
party, by final and binding arbitration by the American Arbitration Association
in St. Louis, Missouri (“AAA”) in accordance with the AAA Arbitration Rules and
Procedures as in effect at the time of the arbitration. The AAA arbitration fees
shall be paid equally by the parties hereto.  Arbitration hereunder shall take
place before one AAA arbitrator mutually agreed upon by the parties within 30
days after receipt of the written request for arbitration by one of the parties
hereto.  If the parties are unable or fail to agree upon the arbitrator within
such time, the parties shall submit a request at the end of such period to AAA
to select the arbitrator within 15 days thereafter.  The arbitration and
determination rendered by the AAA arbitrator shall be final and binding on the
parties and judgment may be entered upon such determination in any court having
jurisdiction thereof (and such judgment enforced, if necessary, through judicial
proceedings).  It is understood and acknowledged that the arbitrator shall be
specifically empowered to designate and award any remedy available at law or in
equity, including specific performance.  The arbitrator may award costs and
expenses of the arbitration proceeding (including, without limitation,
reasonable attorneys’ fees) to the prevailing party. In the event that any court
determines that this arbitration procedure is not binding, or otherwise allows
any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

15.Amendments.

Any amendment to this Agreement shall be made only in writing and signed by each
of the parties hereto.

16.Governing Law.

The internal laws of the State of Missouri law shall govern the construction and
enforcement of this Agreement.

17.Notices.

Any notice required or authorized hereunder shall be deemed delivered when
deposited, postage prepaid, in the United States mail, certified, with return
receipt requested, addressed to the parties as follows:

If to Executive:

Stephen J. Mueller

16640 Bartizan Drive

Wildwood, MO  63038

﻿

If to Company:With a copy to:





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

10

--------------------------------------------------------------------------------

 

Peak Resorts, Inc.David L. Jones, Esq.

17409 Hidden Valley DriveSandberg Phoenix & von Gontard P.C.

Wildwood, MO  63025120 S. Central Ave., Ste. 1420

St. Louis, MO  63105

18.Code Section 409A.

(a)This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and related U.S. Treasury
regulations or pronouncements (“Section 409A”) and any ambiguous provision will
be construed in a manner that is compliant with or exempt from the application
of Section 409A.  Any reference to an Executive’s termination of employment
shall mean a cessation of the employment relationship between the Executive and
the Company which constitutes a “separation from service” as determined in
accordance with Section 409A.

(b)Anything in this Agreement to the contrary notwithstanding, if on the date of
termination of Executive’s employment with the Company, as a result of such
termination, Executive would receive any payment that, absent the application of
this Section 18 would be subject to interest and additional tax imposed pursuant
to Section 409A(a) as a result of the application of Section 409A(a)(2)(B)(i) of
the Code, then no such payment shall be made prior to the date that is the
earliest of (1) 6 months after the date of termination of Executive’s
employment, (2) Executive’s death, or (3) such other date as will cause such
payment not to be subject to such interest and additional tax.

19.Excise Tax.

(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including,
without limitation, the acceleration of any payment, award, distribution or
benefit), by the Company or its subsidiaries to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 19) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any corresponding provisions of state or local tax law, or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as, the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any Excise Tax, income tax or
employment tax) imposed upon the Gross-Up Payment and any interest or penalties
imposed with respect to such taxes, Executive retains from the Gross-Up Payment
an amount equal to the excess, if any, of (i) the Excise Tax imposed upon the
Payments, and (ii) the Excise Tax, if any, that would have been imposed on the
Payments if the Executive had not served as a non-employee director of the
Company prior to the Effective Date (and, therefore, Executive’s non-employee
director compensation had not been taken into account in the Excise Tax
computation).  The payment of a Gross-Up Payment under this Section 19(a) shall
not be conditioned upon Executive’s termination of employment.  Notwithstanding
the foregoing provisions of this Section 19, if it shall be determined that
Executive is entitled to a Gross-Up Payment, but that the portion of the
Payments that would be treated as “parachute payments” under Section 2800 of the
Code does not exceed



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

11

--------------------------------------------------------------------------------

 

the Safe Harbor Amount (as defined in the following sentence) by more than
$100,000, then no Gross-up Payment shall be made to Executive and the amounts
payable under this Agreement shall be reduced so that the Payments, in the
aggregate, are reduced to the Safe Harbor Amount.  The “Safe Harbor Amount” is
the greatest amount of payments in the nature of compensation that are
contingent on a Change in Control for purposes of Section 280G of the Code that
could be paid to Executive without giving rise to any Excise Tax.  The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing the
cash payments under Section 3.  For purposes of reducing the payments to the
Safe Harbor Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced.  If the reduction of the amounts payable under this
Agreement would not result in a reduction of the Payments to the Safe Harbor
Amount, no amounts payable under this Agreement shall be reduced pursuant to
this Section 19(a).

(b)Subject to the provisions of Section 19(c), all determinations required to be
made under this Section 19, including the determination of whether a Gross-Up
Payment is required and of the amount of any such Gross-Up Payment, shall be
made by the Company’s independent auditors or such other accounting firm agreed
by the parties hereto (the “Accounting Firm”), which shall provide detailed
supporting calculations to the Company within 15 business days after the receipt
of notice from the Company that Executive has received a Payment, or such
earlier time as is requested by the Company, provided that any determination
that an Excise Tax is payable by Executive shall be made on the basis of
substantial authority.  The Company will promptly provide copies of such
supporting calculations to Executive.  The Initial Gross-Up Payment, if any, as
determined pursuant to this Section 19(b), shall be paid to Executive (or for
the benefit of the Executive to the extent of the Company’s withholding
obligation with respect to applicable taxes) no later than the later of (i) the
due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination.  If the Accounting firm determines that no
Excise Tax is payable by Executive, it shall furnish the Company with a written
opinion that substantial authority exists for Executive not to report any Excise
Tax on his Federal income tax return and, as a result, the Company is not
required to withhold Excise Tax from payments to Executive.  The Company will
promptly provide a copy of any such opinion to Executive.  Any determination by
the Accounting Firm meeting the requirements of this Section 19(b) shall be
binding upon the Company and Executive.  As a result of the uncertainly in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 19(c) and Executive
thereafter is required to make a payment of Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment, if any, that has occurred and
any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.  The fees and disbursements of the Accounting Firm shall
be paid by the Company.

(c)Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment.  Such notification shall be given as soon as practicable but
not Later than ten business days after Executive receives written notice of such
claim and shall apprise the Company of the nature of such claim and the date on
which such Claim is requested to be paid.  Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

12

--------------------------------------------------------------------------------

 

with respect to such claim is due).  If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax, income tax or employment tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 19(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax, income tax or employment tax, including interest or penalties with respect
thereto, imposed with respect to such advance (except that if such a loan would
not be permitted under applicable law, the Company may not direct Executive to
pay the claim and sue for a refund); and further provided that any extension of
the statute of limitations relating to the payment of taxes for the taxable year
of Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

(d)If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 19(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements to Section 19(c)) promptly pay the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 19(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

13

--------------------------------------------------------------------------------

 

determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

20.No Duty to Mitigate.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payments hereunder be subject to offset in the event Executive does
mitigate any such damages.

21.Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns, heirs, executors and legal
representatives.

22.Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original but all such
counterparts together shall constitute one and the same instrument. Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.

23.Construction.

Headings in this Agreement are for convenience only and shall not control the
meaning of this Agreement.  Whenever applicable, masculine and neutral pronouns
shall equally apply to the feminine genders; the singular shall include the
plural and the plural shall include the singular.  The parties have reviewed and
understand this Agreement, and each has had a full opportunity to negotiate this
Agreement’s terms and to consult with counsel of their own choosing.  Therefore,
the parties expressly waive all applicable common law and statutory rules of
construction that any provision of this Agreement should be construed against
this Agreement’s drafter, and agree that this Agreement and all amendments
thereto shall be construed as a whole, according to the fair meaning of the
language used.

﻿

﻿

24.Severability and Modification by Court.

If any court of competent jurisdiction declares any provision of this Agreement
invalid or unenforceable, the remainder of this Agreement shall remain fully
enforceable.  To the extent that any such court concludes that any provision of
this Agreement is void or voidable, the court shall reform such provision(s) to
render the provision(s) enforceable, but only to the extent absolutely necessary
to render the provision(s) enforceable and only in view of the parties’ express
desire that the Company be protected to the greatest extent allowed by law from
unfair competition, unfair solicitation and/or the misuse or disclosure of its
confidential information and records containing such information.





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

14

--------------------------------------------------------------------------------

 

﻿

﻿

﻿

[signature page follows.]





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

15

--------------------------------------------------------------------------------

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day of the date first written above.

﻿

PEAK RESORTS, INC.:

﻿

﻿

﻿

﻿

By:  _/s/ Timothy D. Boyd_________

                                                                                          
Timothy D. Boyd, President

﻿

﻿

EXECUTIVE:

﻿

﻿

﻿

 /s/ Stephen J. Mueller_____________

Stephen J. Mueller





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

16

--------------------------------------------------------------------------------

 

Annex I

﻿

MUTUAL RELEASE

﻿

This mutual release (this “Release”) is entered into as of this day of ______,
20____ (the “Release Date”) by ____________________ (“Employee”), on the one
hand and Peak Resorts, Inc. (“Peak”) on the other hand.

﻿

1.Reference is hereby made to Executive Employment Agreement, dated _______,
20___ (the “Executive Employment Agreement”) by the parties hereto setting forth
the agreements among the parties regarding the termination of the employment
relationship between Employee and Peak. Capitalized terms used but not defined
herein have the meanings ascribed to them in Executive Employment Agreement.

﻿

2.Employee, for him, his spouse, heirs, executors, administrators, successors,
and assigns, hereby releases and discharges Peak and its respective direct and
indirect parents and subsidiaries, and other affiliated companies, and each of
their respective past and present officers, directors, agents and employees,
from any and all actions, causes of action, claims,

demands, grievances, and complaints, known and unknown, that Employee or his
spouse, heirs, executors, administrators, successors, or assigns ever had or may
have at any time through the Release Date. Employee acknowledges and agrees that
this Release is intended to and does cover, but is not limited to: (i) any claim
of employment discrimination of any kind whether based on a federal, state, or
local statute or court decision, including the Age Discrimination in Employment
Act with appropriate notice and rescission periods observed; (ii) any claim,
whether statutory, common law, or otherwise, arising out of the terms or
conditions of Employee’s employment and/or Employee’s separation from Peak
including, but not limited to, any claims in the nature of tort or contract
claims, wrongful discharge, promissory estoppel, intentional or negligent
infliction of emotional distress, and/or breach of covenant of good faith and
fair dealing. The enumeration of specific rights, claims, and causes of action
being released shall not be construed to limit the general scope of this
Release.  It is the intent of the parties that, by this Release, Employee is
giving up all rights, claims and causes of action occurring prior to the Release
Date, whether or not any damage or injury therefrom has yet occurred.  Employee
accepts the risk of loss with respect to both undiscovered claims and with
respect to claims for any harm hereafter suffered arising out of conduct,
statements, performance or decisions

occurring before the Release Date.

﻿

3.Peak hereby releases and discharges Employee, his spouse, heirs, executors,
administrators, successors, and assigns, from any and all actions, causes of
actions, claims, demands, grievances and complaints, known and unknown, that
Peak ever had or may have at any time through the Release Date.  Peak
acknowledges and agrees that this Release is intended

to and does cover, but is not limited to: (i) any claim, whether statutory,
common law, or otherwise, arising out of the terms or conditions of Employee’s
employment and/or Employee’s separation from Peak, and (ii) any claim for
attorneys’ fees, costs, disbursements, or other like expenses.  The enumeration
of specific rights, claims, and causes of action being released shall not be
construed to limit the general scope of this Release.  It is the intent of the
parties that, by this Release, Peak is giving up all of its respective rights,
claims, and causes of action occurring



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

17

--------------------------------------------------------------------------------

 

prior to the Release Date, whether or not any damage or injury therefrom has yet
occurred.  Peak accepts the risk of loss with respect to both undiscovered
claims and with respect to claims for any harm hereafter suffered arising out of
conduct, statements, performance or decisions occurring before the Release Date.

﻿

4.This Release shall in no event (i) apply to any claim by either Employee or
Peak arising from any breach by the other party of its obligations under
Executive Employment Agreement occurring on or after the Release Date, (ii)
waive Employee’s claim with respect to compensation or benefits earned or
accrued prior to the Release Date to the extent such claim survives termination
of Employee’s employment under the terms of Executive Employment Agreement, or
(iii) waive Employee’s right to indemnification under the by-laws of the
Company.

﻿

5.Enforceability of Release:

﻿

(a)You acknowledge that you have been advised to consult with an attorney before
signing this Release.

﻿

(b)You acknowledge the adequacy and sufficiency of the consideration outlined in
Executive Employment Agreement for your promises set forth in this Release and
that the Company is not otherwise obligated to pay such sums.

﻿

(c)You acknowledge that you have been offered at least twenty-one (21) days to
consider this Release, that you have read Executive Employment Agreement and
this Release, and understand its terms and significance, and that you have
executed this Release and with full knowledge of its effect, after having
carefully read and considered all terms of this Release and, if you have chosen
to consult with an attorney, your attorney has fully explained all terms and
their significance to you.

﻿

(d)You hereby certify your understanding that you may revoke this Release, as it
applies to you, within seven (7) days following execution of this Release and
that this Release shall not become effective or enforceable until that
revocation period has expired.  Any revocation should be sent, in writing, to
Peak Resorts, Inc., 17409 Hidden Valley Drive, Wildwood, MO  63025, with a copy
to:  David L. Jones, Esq., Sandberg Phoenix & von Gontard P.C., 120 S. Central
Ave., Ste. 1420, St. Louis, MO 63105.  You also understand that, should you
revoke this Release within the seven-day period, this Release, as it applies to
you, would be voided in its entirety and the sums set forth in Executive
Employment Agreement would not be paid or owed to you.

﻿

6.This Mutual Release shall be effective as of the eighth day following the
Release Date and only if executed by both parties.

﻿





Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.

﻿

STEPHEN J. MUELLERPEAK RESORTS, INC.

﻿

﻿

﻿

_________________________________By: ________________________________

﻿

Date: ____________________________Date: _______________________________

﻿

﻿



Executive Employment Agreement – Stephen J. Mueller

Peak Resorts, Inc.

19

--------------------------------------------------------------------------------